          Case 1:17-cv-09268-VEC-RWL Document 269 Filed 02/19/21 Page 1 of 2


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                                  DIANE L. HOUK
ANDREW G. CELLI, JR.                                   ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                            EMMA L. FREEMAN
                                                           10TH FLOOR
JONATHAN S. ABADY                                                                                                DAVID BERMAN
                                                   NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                                    HARVEY PRAGER
ILANN M. MAAZEL                                                                                                SCOUT KATOVICH
                                                       TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                                             MARISSA BENAVIDES
                                                       FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                                             NICK BOURLAND
                                                        www.ecbawm.com
O. ANDREW F. WILSON                                                                                          ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                                             ANANDA BURRA
DEBRA L. GREENBERGER                                                                                               MAX SELVER
ZOE SALZMAN                                                                                                     VIVAKE PRASAD
SAM SHAPIRO                                                                                                       NOEL R. LEÓN




                                                                    February 19, 2021

   Via ECF

   Hon. Valerie Caproni
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                     Re:      Conti v. Doe, No. 17-CV-9268 (VEC)

   Your Honor:

                  This firm represents John Doe. We write pursuant to the Court’s Individual Rule
   5.A and Paragraph 13 of the Confidentiality Order in this matter to respectfully request
   permission to file Doe’s Memorandum of Law, 56.1 Statements, and attorney Declaration with
   limited redactions, and to file under seal certain exhibits that Doe is submitting in further support
   of his motion for summary judgment and in opposition to Plaintiff’s motion for summary
   judgment. Plaintiff does not object to Defendant’s requests.

                  Specifically, Doe seeks to file under seal Exhibits UU, WW, YY, ZZ, BBB, and
          1
   EEE, which are comprised of excerpts of transcripts from depositions in this matter, and
   primarily contain Doe’s and his doctors’ deposition testimony concerning Doe’s mental health.
   These materials contain intensely personal information about our client.

                   Doe further seeks to file a redacted version of Exhibit XX, which is a Declaration
   from one of Doe’s friends. Doe seeks to redact the name of the declarant as well as the name of
   the business at which he worked with Doe, both of which could be used to identify Doe. The
   parties previously redacted this declarant’s name and the name of the business from their prior
   summary judgment briefing


   1
           The exhibits referenced in this letter are attached to the Declaration of Andrew G. Celli, Jr., dated February
   19, 2021 (“Celli Decl.”).
     Case 1:17-cv-09268-VEC-RWL Document 269 Filed 02/19/21 Page 2 of 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2


               Similarly, Doe requests leave to redact his Memorandum of Law, 56.1
Statements, and attorney Declaration to conceal the name of Doe’s friend, the name of Doe’s
business, and a quote from a sealed transcript of the January 29, 2021 Court conference. Doe
also proposes to redact Conti’s 56.1 Statements to which Doe is responding in the same way that
Conti redacted them in his filing.

                We seek leave to file these materials and information redacted or under seal
because, despite the Court’s order allowing Doe to proceed anonymously, media outlets have
identified Doe and linked him to this case. Following this breach, there is a serious risk that any
record filed in this case—even if it is anonymized—will be traced back to Doe, and Doe will
again be identified in the press and his personal medical information revealed for all to see. As
Your Honor may recall, Doe’s parents were identified when they came to Court in connection
with this case, and a member of the press improperly photographed them inside the courthouse
and later identified the family in press accounts.

               We therefore respectfully request leave to file Exhibit XX and Doe’s
Memorandum of Law, 56.1 Statements, and attorney Declaration with the limited redactions
detailed above, and to file under seal Exhibits UU, WW, YY, ZZ, BBB, and EEE. If the Court is
inclined to deny Doe’s request to file these exhibits under seal, we respectfully request an
opportunity to propose redactions to these Exhibits before filing them publicly.


                                                     Respectfully submitted,
                                                              /s/
                                                     Andrew G. Celli, Jr.
                                                     Katherine Rosenfeld
                                                     Samuel Shapiro
                                                     Nick Bourland

c.     All counsel of record (via ECF)
